 Case 4:13-cv-00151-RCC Document 141 Filed 07/22/20 Page 1 of 3



Steven Sugarman
New Mexico Bar No. 5717
appearing pro hac vice
347 County Road 55A
Cerrillos, New Mexico 87010
(505) 672-5082
stevensugarman@hotmail.com

Attorney for WildEarth Guardians



                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ARIZONA

                                    TUCSON DIVISION


WILDEARTH GUARDIANS,                    )
                                        )
      Plaintiff,                        )
                                        )       No. 13-151-RCC
vs.                                     )
                                        )
UNITED STATES FISH AND WILDLIFE         )     STIPULATION TO
SERVICE and UNITED STATES FOREST        )    MODIFY INJUNCTION
SERVICE,                                )
                                        ) [Expedited consideration requested]
      Defendants.                       )
_______________________________________)


       The parties to this action hereby stipulate to a further modification of the Court’s

September 12, 2019 injunction in this matter that “timber management actions in Region

3 national forests must cease pending formal consultation.” ECF Doc. No. 89 at 39. The

parties respectfully request that the Court approve this stipulation and enter it as Order of

the Court.
 Case 4:13-cv-00151-RCC Document 141 Filed 07/22/20 Page 2 of 3



          Currently pending before the Court are the Federal Defendants’ Motion to Alter

the Court’s Decision and to Clarify or Modify the Court’s Injunction and the Federal

Defendants’ motions to dissolve the injunction. ECF Docs. Nos. 104, 112, 126. Pending

the Court’s resolution of these motions, the parties agree and stipulate that the timber

management activities specifically identified on Attachment 1 and Attachment 2 to this

Stipulation should be permanently excepted from the Court’s injunction. The projects

enumerated on Attachment 1 are outside of Mexican spotted owl critical habitat and

Recovery Habitat. Insofar as the Attachment 2 projects are concerned, the parties

stipulate only to implementation of those portions of those projects that are outside of

Mexican spotted owl critical habitat and Recovery Habitat.

          The parties further stipulate that their execution of this stipulation is intended

solely to achieve the prompt release of the above projects from the current injunction in

this case. By executing this stipulation, the parties do not concede or compromise any

claim or defense set out in or arising from the Federal Defendants’ currently pending

motions. Rather, this stipulation is a memorialization of the parties’ limited agreement

with respect to the specifically enumerated projects set out on Attachment 1 and

Attachment 2 hereto.




WildEarth Guardians v. U.S. Forest Service, et al.                                Stipulation to Modify
Civil No. 13-151-RCC                                                                              Page 2
 Case 4:13-cv-00151-RCC Document 141 Filed 07/22/20 Page 3 of 3




Dated:              July 22, 2020.


Respectfully submitted,

For the Plaintiff:                                                For the Federal Defendants:


       /s/ Steven Sugarman                                               /s/ Rickey Turner
Steven Sugarman                                                   Rickey Turner, Senior Trial Atty.
347 County Road 55A                                               U.S. Department of Justice
Cerrillos, New Mexico 87010                                       999 18th Street
(505) 672-5082                                                    South Terrace, Suite 370
stevensugarman@hotmail.com                                        Denver, Colorado 80202
                                                                  rickey.turner@usdoj.gov




                                          CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of this Stipulation to Modify was
served on counsel of record on July 22, 2020 through the Court’s electronic CM-ECF
system.


                                                     /s/ Steven Sugarman
                                                     Steven Sugarman




WildEarth Guardians v. U.S. Forest Service, et al.                                         Stipulation to Modify
Civil No. 13-151-RCC                                                                                       Page 3
